This was decided by
Campbell, J.,
at chambers, with the concurrence of all the justices. After the time for serving the complaint, prescribed by section 130 of the code, had expired, the plaintiff applied to one of the justices of the court, ex parte, and obtained an order giving him five days further time in which to serve the complaint. It was held that under section 405 of the code, an order enlarging the time, &c., could not be made, after the time had actually expired, unless the adverse party had notice of the application.